Title: To Thomas Jefferson from Albert Gallatin, 23 April 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department 23d April 1805
                  
                  I have the honor to enclose two accounts of certain contingent expences incurred by Governor Claiborne, which he has transmitted to this office. The only appropriation for contingencies in the territory of Orleans was made by the act of 3d March last and is in the following words “For incidental and contingent expences of the legislative council and of the Secretary of the said territory, two thousand dollars”
                  The contingent expences of various kinds which were incurred by Governor Claiborne prior to the first day of October 1804 were chargeable to the fund of twenty thousand dollars created by the second section of the Act providing for the expences of the civil Government of Louisiana, passed March 19, 1804. The accounts for that period are not yet settled; nor can they be settled until the principles of settlement shall have been decided upon by the President, under whose direction the expenditure of that sum was placed. But the fund being amply sufficient to cover all the expences thus incurred, there will be no difficulty arising from want of authority or appropriation, in settling the accounts for that period.
                  It is only for expences incurred subsequent to the first day of October 1804, when the form of Government established by the Act of March 26, 1804, took place that any difficulties occur. The sum for contingencies is only two thousand dollars, and is applicable only to such as relate to the legislative council and to the Secretary’s office. It is not believed, however, that there be any expectation on the part of that council, that any portion of their contingent expences shall be defrayed by the United States: and the whole sum of two thousand dollars may, with the approbation of the President, be applied to the executive department. Still, it seems confined by the words of the law to the Secretary’s office: and there are several items in the inclosed accounts which have never been allowed to the Governors of other territories, and cannot by any forced construction come within the meaning of the appropriation. Indeed the necessary expences properly pertaining to the Secretary’s office would remain unprovided for, if the sum intended for that object should be applied to others.
                  It is true that there are some expences arising from the peculiar situation of the Governor of Orleans, such as the allowance to an interpreter, and the repairs of the Government house, which ought perhaps in justice to be provided for. Others, such as that of a private Secretary, appear altogether inadmissible. But in respect even to those which, though not yet provided for, appear reasonable, Governor Claiborne should be apprized that there is no fund to defray them, and he should also be informed of the precise manner in which it is intended that the appropriation should be applied. As he sends regularly his accounts, he may justly complain should they remain longer in our hands without any communication being made to him of the objectionable parts. Permit me, therefore, to call your attention to the subject and to request such instructions as may enable me to write to the Governor.
                  I have the honor to be with the highest respect, Sir Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
               